Citation Nr: 0716681	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-08 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for Boeck's sarcoidosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefit sought on 
appeal.  

The Board notes that a number of informal claims have been 
raised by the veteran and/or the evidence.  An undated lay 
statement from the veteran's wife alleges the veteran has 
suffered from "problems with his eyes since 1984."  In an 
August 2006 letter the veteran states he has shortness of 
breath, dry coughing, a skin condition, and problems with his 
nervous system.  In a June 2005 letter the veteran states he 
has problems with sweats, knots and stiffness in various 
joints, and problems with his muscles.  He also mentions 
chronic bronchitis, sinus problems, and COPD in his letter.  
On the veteran's VA Form 9 of February 2005 the veteran 
stated he has an anxiety condition and also is unable to work 
due to his sarcoidosis.  It appears that the veteran believes 
these problems are secondary to his sarcoidosis.  The issues 
are referred to the RO for clarification and appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter must be remanded for further development.  In an 
August 2006 letter the veteran stated he has received 
treatment from Dr. Dionne R. Nolan and Dr. Maramra J. Manohar 
for symptoms related to his sarcoidosis.  The veteran's 
letter suggests these are private physicians, and a review of 
VAMC treatment notes does not reveal either of their names in 
the record.  The veteran also stated he was treated by a 
physician named Dr. Kim for twelve years.  While some of Dr. 
Kim's records appear in VAMC treatment notes, it does not 
appear that the file contains twelve years of notes from Dr. 
Kim.   It is clear that medical records are missing from this 
file.  Indeed, the veteran states in the August 2006 letter 
that he has been informed that x-rays through VA from 2001 
have been destroyed, and also that some VA records were 
destroyed in the aftermath of Hurricane Katrina.

Efforts must be made to secure both private medical records 
and VA records that may exist related to the veteran's claim.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  Further, 
VA is held to have constructive notice of the contents of all 
VA records at the time of adjudication.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  If VA makes reasonable efforts to 
obtain relevant non-Federal records but is unable to obtain 
them, or, after continued efforts to obtain Federal records, 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that 
fact.  In such a case, VA will notify the veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).  

The claims file also indicates that the veteran has been 
receiving disability benefits from the Social Security 
Administration, as noted by the February 2005 VA examiner.  
All records considered by that agency in deciding the 
veteran's claim for disability benefits, including a copy of 
any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2006).

In addition, the veteran is entitled to proper VCAA notice 
under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While 
VCAA notice was sent to the veteran in May 2003, this notice 
does not specifically ask the veteran to submit any evidence 
in his possession that pertains to the claim.  Proper notice 
must be provided.  Also, during the pendency of this appeal 
the Court issued Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the effective date of an award in an 
increased rating claim.  Notice needs to be provided to the 
veteran in this regard as well. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes, but is 
not limited to, a request that the 
veteran submit any pertinent evidence in 
his possession.  Provide the veteran with 
proper notice of the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain private 
treatment records related to his claim, 
to include records from all treatment 
provided by Dr. Dionne R. Nolan and Dr. 
Maramra J. Manohar.  Thereafter, the RO 
should attempt to obtain those records.  
Do not associate duplicate records with 
the file.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Obtain and associate with the claims 
file any outstanding VAMC treatment 
records, including those involving Dr. 
Kim who reportedly treated the veteran 
for twelve years.  Ask the veteran from 
which VA facilities he has received 
treatment and obtain and associate with 
the claims file any relevant records.  If 
no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

4.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



